DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejections under 35 U.S.C. §112(b) of claims 1-14 are withdrawn in view of the amendments to claims 1-14.  
Examiner acknowledges the amendments to the claims received on 1/4/2021 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on pages 11-12 in the filing on 1/4/2021 that the cited prior art does not teach the amended portions of claim 1.

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 1/4/2021 is moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Bruggen et al., Patent Application Publication Number US 20140325398 A1 (hereinafter “Bruggen”), in view of Klappert et al., Patent Application Publication number US 20170251259 A1 (hereinafter “Klappert”).
Claim 1:  Bruggen teaches “A tangible, non-transitory, machine-readable medium (i.e. code embodied (1) on a non-transitory machine-readable medium [Bruggen 0058]), comprising machine-readable instructions, to: 
render a graphical-user-interface (GUI), the GUI comprising a plurality of interactive objects (i.e. user can place the cursor on any portion of the current webpage and then click on this portion in order to indicate that this is where caption box will be placed [Bruggen 0056]); 
receive a request to generate a guided tour of the plurality of interactive objects (i.e. if the user indicates that they wish to generate a tour [Bruggen 0056]); 
upon receiving the request: 
provide a callout menu (i.e. if the user indicates that they wish to generate a tour, the tour module 204 may display the interactive tour generation interface 1500 [Bruggen 0056, Fig. 15]), the callout menu comprising one or more callouts are associated with the plurality of interactive objects (i.e. when the user selects the target element button 1502, the user can place the cursor on any portion of the current webpage and then click on this portion in order to indicate that this is where caption box will be placed [Bruggen 0056, Fig. 15]); 
iteratively: 
receive a request to associate one of the one or more callouts with one of the plurality of interactive objects (i.e. the user can place the cursor on any portion of the current webpage and then click on this portion in order to indicate that this is where caption box will be placed. The webpage including the target element may be specified in field 1502A [Bruggen 0056, Fig. 15]); and 
(i.e. when the user selects the target element button 1502, the user can place the cursor on any portion of the current webpage and then click on this portion in order to indicate that this is where caption box will be placed [Bruggen 0056]), sequentially storing an association indication in a data store to maintain a sequence of association indications (i.e. the user can select the buttons to be included in the caption box (e.g., "Previous" and "Next" as illustrated in FIG. 9) [Bruggen 0056]… tours described throughout may include a series of sequential steps that take place one after the other in a fixed sequence, where such tours may be referred to as "linear tours" [Bruggen 0042]); 
generate a guided tour for the plurality of interactive objects (i.e. the tour module 204 is configured to enable the user to easily generate an interactive tour [Bruggen 0056]… when the user selects the "export full tour" button 1512, the tour module 204 generates and displays programming code corresponding to the entire tour [Bruggen 0056]), using the sequence of association indications, the guided tour providing a sequence of associated callouts for the plurality of interactive objects upon a subsequent rendering of the plurality of interactive objects (i.e. tours described throughout may include a series of sequential steps that take place one after the other in a fixed sequence, where such tours may be referred to as "linear tours" [Bruggen 0042]… interactive tour in FIG. 9 includes four steps… on the same webpage… a caption box 901A may be displayed on the webpage 901, [where] caption box 901A includes an arrow 901B identifying a particular piece of content 901C on the webpage 901... tour step indicators 901F and 901G, a "Previous" button 901H to go to a previous step of the tour (if applicable), and a "Next" button 901I to go to a next step in the tour (if applicable) [Bruggen 0041, Fig. 9]); 
portions of the guided tour (i.e. the contents of each interactive tour identified in the webpage feature information 500 may be represented by metadata [Bruggen 0040]), the meta-data providing an indication of subject matter of the portions of the guided tour, at least one of the one or more callouts, or both (i.e. user can utilize the title field 1506 and content fields 1507 in order to enter information for the title and the caption of the caption box (see FIG. 9) [Bruggen 0056, Fig. 9]); 
upon subsequent playback of the guided tour (i.e. when the user selects a tour entry button, multiple caption boxes (similar to caption box 901A in FIG. 9) identifying multiple pieces of website content on a single webpage may be displayed simultaneously. The user may click on any one of the caption boxes in order to learn more about various webpage features [Bruggen 0042]): 
identify particular interactions with particular portions of the guided tour, indicative of interest in the particular portions (i.e. personalized experience score for a particular webpage feature based on a count of previous user interactions with the webpage feature… (e.g., clicked on, accessed, utilized, hovered over, etc.) [Bruggen 0044] note: the webpage feature is a portion of the guided tour from Bruggen 0042, above); 
generate a weighted interest indication (i.e. generate the personalized experience scores corresponding to each of the webpage features [Bruggen 0035]… the personalized experience score may correspond to a number within a range of numbers (e.g., a number in the range 1-100, where 1 indicates that the user has a low inferred level… and where 100 indicates that the user has a high inferred level [Bruggen 0034]), by: 
accessing a subset of the meta-data associated with the particular portions (i.e. personalized experience score for a particular webpage feature based on a count of previous user interactions with the webpage feature. For example, the calculation module 202 may access user interaction history data identifying, for a given user, the various webpage features on various webpages that the user has interacted with (e.g., clicked on, accessed, utilized, hovered over, etc.) [Bruggen 0044]); 
identifying a weight (i.e. the personalized experience score may correspond to a number within a range of numbers (e.g., a number in the range 1-100, where 1 indicates that the user has a low inferred level… and where 100 indicates that the user has a high inferred level [Bruggen 0034]) associated with each interaction type of the particular interactions with the particular portions of the guided tour (i.e. personalized experience score for a particular webpage feature based on a count of previous user interactions with the webpage feature. For example, the calculation module 202 may access user interaction history data identifying, for a given user, the various webpage features on various webpages that the user has interacted with (e.g., clicked on, accessed, utilized, hovered over, etc.) [Bruggen 0044]),…; 
weighing the subset of the meta-data based upon each weight to rank subject matter of the particular portions based upon interest (i.e. personalized experience score may correspond to a number within a range of numbers (e.g., a number in the range 1-100, where 1 indicates that the user has a low inferred level of experience with the web page feature, and where 100 indicates that the user has a high inferred level [Bruggen 0034] note: numbering within a range where one end indicates low and the other end indicates high is a ranking); and
determining the weighted interest indication based upon the weighting of the subset of the meta-data (i.e. a user has interacted with the particular feature more than a predetermined number of times, the calculation module 202 may generate a personalized experience score indicating that the user has a high inferred level [Bruggen 0044]);
identify a focus area based upon the weighted interest indication (i.e. identifies, based on the personalized experience scores, a specific one of the webpage features [Bruggen 0031]); and
(i.e. In operation 304, the tour module 204 displays… a link to an interactive tour describing the specific webpage feature [Bruggen 0031]… displays, on the webpage, user-selectable tour entry buttons (also referred to herein as "user-selectable tour entry user interface elements") for each of the webpage features that the user is not familiar with (which were identified in operation 303) [Bruggen 0038]).”
Bruggen teaches weight based on each webpage feature.  Bruggen is silent regarding weighting within a webpage feature: “each weight based upon a level of relative significance with respect to identifying the interest in the particular portions;”
Klappert teaches “identifying a weight… each weight based upon a level of relative significance with respect to identifying the interest in the particular portions (i.e. After viewing "Pluto and Mickey" for a short amount of time, the user realizes that the video is not of interest and selects another video… may reduce the weights that correspond to keywords that occur in the content of "Pluto and Mickey" [Klappert 0108]… "NASA: Pluto" is of interest to the user, the user views the entirety of the video. The media guidance application determines that the user viewed "NASA: Pluto" for a long period of time and in response modifies the user profile to increase future recommendations of similar videos. Specifically, the media guidance application updates the user's profile with keywords that occur in the content of "NASA: Pluto" and the number of times each keyword occurs in "NASA: Pluto." [Klappert 0110] note: Klappert teaches a weight based on a length of time to show relative significance (higher or lower) in order to identify a subject matter in the webpage portion);
weighing the subset of the meta-data based upon each weight to rank subject matter of the particular portions based upon interest (i.e. in response to determining that the period of time is greater than the threshold time, modify the user profile by increasing a plurality of weights in the user profile corresponding to keywords that occur in a content of the second media asset [Klappert 0012] note: increasing or decreasing weight of keywords is ranking the keywords by weight); and 
determining the weighted interest indication based upon the weighting of the subset of the meta-data (i.e. the media guidance application updates the user's profile with keywords that occur in the content of "NASA: Pluto" and the number of times each keyword occurs in "NASA: Pluto." For example, the media guidance application may add keywords such as "NASA" and "space" to the user profile to indicate that videos with occurrences of these keywords should be recommended to the user [Klappert 0110]); 
identify a focus area based upon the weighted interest indication (i.e. the media guidance application updates the user's profile with keywords that occur in the content of "NASA: Pluto" and the number of times each keyword occurs in "NASA: Pluto." For example, the media guidance application may add keywords such as "NASA" and "space" to the user profile to indicate that videos with occurrences of these keywords should be recommended to the user [Klappert 0110]); and 
generate one or more future content recommendations based upon the focus area (i.e. videos with occurrences of these keywords should be recommended to the user [Klappert 0110]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruggen to include the feature of having the ability to weigh subject matter within a portion of a webpage as disclosed by Klappert.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve recommendations [Klappert 0038].”

Claim 2: Bruggen teaches “The machine-readable medium of claim 1, comprising instructions to: receive an indication of a page associated with the plurality of interactive objects; and render the GUI comprising the plurality of interactive objects based upon the indication of the page associated with the plurality of interactive objects (i.e. when the user device of the user accesses the URL of any particular webpage, the calculation module 202 may access webpage feature information that identifies all of the webpage features on the accessed webpage [Bruggen 0035]).”

Claim 3: Bruggen teaches “The machine-readable medium of claim 1, the identified particular interactions comprising: a speed of click-through of the particular portions, consuming content associated with the particular portions in its entirety (i.e. a personalized experience score for a particular webpage feature based on a count of previous user interactions with an interactive tour describing the corresponding webpage feature... a history of various interactive tours of various webpage features that the user has accessed (e.g., started, completed, etc.) [Bruggen 0046]), repeated consumption of the content associated with the particular portions (i.e. a count of previous user interactions with the webpage feature. For example, the calculation module 202 may access user interaction history data identifying, for a given user, the various webpage features on various webpages that the user has interacted with (e.g., clicked on, accessed, utilized, hovered over, etc.) [Bruggen 0046]), searching for the content associated with the particular portions, sharing the content associated with the particular portions, providing feedback regarding the content associated with the particular portions, or any combination thereof.”

Claim 4: Bruggen teaches “The machine-readable medium of claim 1, comprising instructions to: upon receiving the request to associate one of the one or more callouts with the one of the plurality of interactive objects (i.e. when the user selects the target element button 1502, the user can place the cursor on any portion of the current webpage and then click on this portion in order to indicate that this is where caption box will be placed [Bruggen 0056]), provide a prompt to receive step instructions for the one of the one or more callouts (i.e. the user can select the buttons to be included in the caption box (e.g., "Previous" and "Next" as illustrated in FIG. 9). Using the buttons 1509, the user can add another step, or remove the current step [Bruggen 0056]), wherein the meta-data is derived from the step instructions (i.e. metadata 800 defining an interactive tour, and includes information for each step of the tour [Bruggen 0040]).”

Claim 5: Bruggen teaches “The machine-readable medium of claim 4, comprising instructions to: present the guided tour by displaying the step instructions inside the one of the one or more callouts (Bruggen Fig. 9 shows “previous” and “next” buttons inside the callout or caption box).”

Claim 6: Bruggen teaches “The machine-readable medium of claim 1, comprising instructions to: upon receiving the request to associate one of the one or more callouts with the one of the plurality of interactive objects (i.e. when the user selects the target element button 1502, the user can place the cursor on any portion of the current webpage and then click on this portion in order to indicate that this is where caption box will be placed [Bruggen 0056]), provide a prompt for the meta-data (i.e. user can utilize the title field 1506 and content fields 1507 in order to enter information for the title and the caption of the caption box [Bruggen 0056]) and from a plurality of available triggers (i.e. the user can select the buttons to be included in the caption box (e.g., "Previous" and "Next" as illustrated in FIG. 9) [Bruggen 0056]).”

Claim 7: Bruggen teaches “The machine-readable medium of claim 6, comprising instructions to: present the guided tour presenting the subsequent callout based upon the trigger (i.e. caption content 901E, tour step indicators 901F and 901G, a "Previous" button 901H to go to a previous step of the tour (if applicable), and a "Next" button 901I to go to a next step in the tour [Bruggen 0041]).”

Claim 9: Bruggen teaches “The machine-readable medium of claim 1, wherein the interactive object comprises a text field, an interactive tab, a selection list, a button, or any combination thereof (i.e. a webpage feature may be any… element… piece of functionality of a webpage [Bruggen 0032] note: Wikipedia defines a button (computing) as a graphical control element that triggers an event).”

Claim 22:  Bruggen teaches “A system (i.e. systems [Bruggen 0002]), comprising: 
a non-transitory memory (i.e. main memory [Bruggen 0070]) and one or more hardware processors (i.e. a processor [Bruggen 0070]) configured to read instructions from the non-transitory memory to perform operations comprising: 
providing a designer interface of at least one incident record (i.e. a home page or user profile page of a social network service such as LinkedIn [Bruggen 0032]); 
determining a plurality of selected fields selected from the at least one incident record based at least on a respective callout interaction with each of the plurality of selected fields (i.e. tour entry buttons 701-703 for the webpage features that the user is not experienced with, including tour entry button 701 for the "People you may know" webpage feature, tour entry button 702 for the "Who's viewed your profile" webpage feature, and tour entry button 703 for the "Companies you may want to follow" webpage feature. As illustrated in FIG. 7, the tour entry buttons may be displayed in proximity to the portions of the webpage 400 where the corresponding webpage feature is located [Bruggen 0038] note: these fields are determined or selected by the system by user experience.  These fields are selected from the home page, or incident record.  The experience is determined based on previous interactions with the buttons (see user history, clicked on, accessed, etc in Bruggen 0044).  Thus they are based on button, or callout interactions); 
generating respective callouts comprising a respective callout for each of at least a subset of the plurality of selected fields based at least on the respective callout interactions (i.e. interactive tour in FIG. 9 includes four steps, each of which may take place on a different webpage 901-904 [Bruggen 0041]), wherein the respective callout is configurable with the designer interface (Bruggen Fig. 15 shows a configurable design interface for the callouts) and the respective callout is associated with meta-data (i.e. the contents of each interactive tour identified in the webpage feature information 500 may be represented by metadata [Bruggen 0040]) indicating a subject matter of the respective callout (i.e. user can utilize the title field 1506 and content fields 1507 in order to enter information for the title and the caption of the caption box (see FIG. 9) [Bruggen 0056, Fig. 9]); 
generating a plurality of steps corresponding to the at least a subset of the plurality of selected fields and the respective callouts (i.e. the tour module 204 is configured to enable the user to easily generate an interactive tour [Bruggen 0056]… when the user selects the "export full tour" button 1512, the tour module 204 generates and displays programming code corresponding to the entire tour [Bruggen 0056]); 
providing a guided tour with the plurality of steps that display the respective callouts (i.e. tours described throughout may include a series of sequential steps that take place one after the other in a fixed sequence, where such tours may be referred to as "linear tours" [Bruggen 0042]), wherein the plurality of steps are configured to modify the respective callouts (i.e. … interactive tour in FIG. 9 includes four steps… on the same webpage… a caption box 901A may be displayed on the webpage 901, [where] caption box 901A includes an arrow 901B identifying a particular piece of content 901C on the webpage 901... tour step indicators 901F and 901G, a "Previous" button 901H to go to a previous step of the tour (if applicable), and a "Next" button 901I to go to a next step in the tour (if applicable) [Bruggen 0041, Fig. 9]); and 
identifying particular interactions with particular callouts of respective callouts, the particular interactions indicative of interest in the particular callouts (i.e. personalized experience score for a particular webpage feature based on a count of previous user interactions with the webpage feature… (e.g., clicked on, accessed, utilized, hovered over, etc.) [Bruggen 0044]); 
generating a weighted interest indication (i.e. generate the personalized experience scores corresponding to each of the webpage features [Bruggen 0035]… the personalized experience score may correspond to a number within a range of numbers (e.g., a number in the range 1-100, where 1 indicates that the user has a low inferred level… and where 100 indicates that the user has a high inferred level [Bruggen 0034]), by: 
accessing a subset of the meta-data associated with the particular interactions (i.e. personalized experience score for a particular webpage feature based on a count of previous user interactions with the webpage feature. For example, the calculation module 202 may access user interaction history data identifying, for a given user, the various webpage features on various webpages that the user has interacted with (e.g., clicked on, accessed, utilized, hovered over, etc.) [Bruggen 0044]); 
identifying a weight (i.e. the personalized experience score may correspond to a number within a range of numbers (e.g., a number in the range 1-100, where 1 indicates that the user has a low inferred level… and where 100 indicates that the user has a high inferred level [Bruggen 0034]) associated with each interaction type of the particular interactions (i.e. personalized experience score for a particular webpage feature based on a count of previous user interactions with the webpage feature. For example, the calculation module 202 may access user interaction history data identifying, for a given user, the various webpage features on various webpages that the user has interacted with (e.g., clicked on, accessed, utilized, hovered over, etc.) [Bruggen 0044]),…;
weighing the subset of the meta-data based upon each weight to rank subject matter of the particular callouts based upon interest (i.e. personalized experience score may correspond to a number within a range of numbers (e.g., a number in the range 1-100, where 1 indicates that the user has a low inferred level of experience with the web page feature, and where 100 indicates that the user has a high inferred level [Bruggen 0034] note: numbering within a range where one end indicates low and the other end indicates high is a ranking); and
determining the weighted interest indication based upon the weighting of the subset of the meta-data (i.e. a user has interacted with the particular feature more than a predetermined number of times, the calculation module 202 may generate a personalized experience score indicating that the user has a high inferred level [Bruggen 0044]);
identifying a focus area based upon the weighted interest indication (i.e. identifies, based on the personalized experience scores, a specific one of the webpage features [Bruggen 0031]); and
generating one or more future content recommendations based upon the focus area (i.e. In operation 304, the tour module 204 displays… a link to an interactive tour describing the specific webpage feature [Bruggen 0031]… displays, on the webpage, user-selectable tour entry buttons (also referred to herein as "user-selectable tour entry user interface elements") for each of the webpage features that the user is not familiar with (which were identified in operation 303) [Bruggen 0038]).”
Bruggen teaches weight based on each webpage feature.  Bruggen is silent regarding weighting within a webpage feature: “each weight based upon a level of relative significance with respect to identifying the interest in the particular callouts;”
Klappert teaches “identifying a weight… each weight based upon a level of relative significance with respect to identifying the interest in the particular callouts (i.e. After viewing "Pluto and Mickey" for a short amount of time, the user realizes that the video is not of interest and selects another video… may reduce the weights that correspond to keywords that occur in the content of "Pluto and Mickey" [Klappert 0108]… "NASA: Pluto" is of interest to the user, the user views the entirety of the video. The media guidance application determines that the user viewed "NASA: Pluto" for a long period of time and in response modifies the user profile to increase future recommendations of similar videos. Specifically, the media guidance application updates the user's profile with keywords that occur in the content of "NASA: Pluto" and the number of times each keyword occurs in "NASA: Pluto." [Klappert 0110] note: Klappert teaches a weight based on a length of time to show relative significance (higher or lower) in order to identify a subject matter in the webpage portion);
weighing the subset of the meta-data based upon each weight to rank subject matter of the particular callouts based upon interest (i.e. in response to determining that the period of time is greater than the threshold time, modify the user profile by increasing a plurality of weights in the user profile corresponding to keywords that occur in a content of the second media asset [Klappert 0012] note: increasing or decreasing weight of keywords is ranking the keywords by weight); and 
determining the weighted interest indication based upon the weighting of the subset of the meta-data (i.e. the media guidance application updates the user's profile with keywords that occur in the content of "NASA: Pluto" and the number of times each keyword occurs in "NASA: Pluto." For example, the media guidance application may add keywords such as "NASA" and "space" to the user profile to indicate that videos with occurrences of these keywords should be recommended to the user [Klappert 0110]); 
identifying a focus area based upon the weighted interest indication (i.e. the media guidance application updates the user's profile with keywords that occur in the content of "NASA: Pluto" and the number of times each keyword occurs in "NASA: Pluto." For example, the media guidance application may add keywords such as "NASA" and "space" to the user profile to indicate that videos with occurrences of these keywords should be recommended to the user [Klappert 0110]); and 
generating one or more future content recommendations based upon the focus area (i.e. videos with occurrences of these keywords should be recommended to the user [Klappert 0110]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruggen to include the feature of having the ability to weigh subject matter within a portion of a webpage as disclosed by Klappert.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve recommendations [Klappert 0038].”

Claim 23:  Bruggen in view of Klappert teach all the limitations of claim 22, above.  Klappert teaches “wherein a first type of the particular interactions comprises consuming an entirety of content (i.e. "NASA: Pluto" is of interest to the user, the user views the entirety of the video. The media guidance application determines that the user viewed "NASA: Pluto" for a long period of time and in response modifies the user profile to increase future recommendations of similar videos. Specifically, the media guidance application updates the user's profile with keywords that occur in the content of "NASA: Pluto" and the number of times each keyword occurs in "NASA: Pluto." [Klappert 0110]) and a second type of the particular interactions comprises consuming a portion of the content (i.e. After viewing "Pluto and Mickey" for a short amount of time, the user realizes that the video is not of interest and selects another video… may reduce the weights that correspond to keywords that occur in the content of "Pluto and Mickey" [Klappert 0108]), wherein the consuming the entirety of the content comprises a greater relative significance and, thus, weight than the consuming the portion of the content (i.e. "NASA: Pluto" is of interest to the user, the user views the entirety of the video. The media guidance application determines that the user viewed "NASA: Pluto" for a long period of time and in response modifies the user profile to increase future recommendations of similar videos. Specifically, the media guidance application updates the user's profile with keywords that occur in the content of "NASA: Pluto" and the number of times each keyword occurs in "NASA: Pluto." [Klappert 0110]).”  
One would have been motivated to combine Bruggen and Klappert, before the effective filing date of the invention because it provides the benefit “to improve recommendations [Klappert 0038].”

Claim 24:  Bruggen in view of Klappert teach all the limitations of claim 22, above.  Klappert teaches “wherein a first type of the particular interactions comprises viewing content for a first time period (i.e. the user viewed "NASA: Pluto" for a long period of time and in response modifies the user profile to increase future recommendations of similar videos [Klappert 0110]) and a second type of the particular interactions comprises viewing content for a second time period less than the first time period (i.e. After viewing "Pluto and Mickey" for a short amount of time, the user realizes that the video is not of interest and selects another video [Klappert 0108]), wherein the viewing the content for the first time period comprises a greater relative significance and thus, weight than the viewing content for the second time period (i.e. "NASA: Pluto" is of interest to the user, the user views the entirety of the video. The media guidance application determines that the user viewed "NASA: Pluto" for a long period of time and in response modifies the user profile to increase future recommendations of similar videos. Specifically, the media guidance application updates the user's profile with keywords that occur in the content of "NASA: Pluto" and the number of times each keyword occurs in "NASA: Pluto." [Klappert 0110]).”  
One would have been motivated to combine Bruggen and Klappert, before the effective filing date of the invention because it provides the benefit “to improve recommendations [Klappert 0038].”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggen, in view of Klappert, in view of Cohen et al., Patent Application Publication number US 20140298162 A1, (hereinafter “Cohen”), in view of Horton et al., Patent Application Publication number US 20110246880 A1 (hereinafter “Horton”).
Claim 8:  Bruggen and Klappert teach all the limitations of claim 6, above.  Bruggen and Klappert are silent regarding “wherein the plurality of available triggers comprise: selection of a button, selection inside the callout,… and a time duration.”
Cohen teaches “wherein the plurality of available triggers comprise: selection of a button (i.e. next button [Cohen 0037]), selection inside the callout (i.e. element clicking [Cohen 0037]),… and a time duration (i.e. predefined time duration [Cohen 0037]) (i.e. The requests for calling scripts may be initiated by triggers such as element clicking, next button, keyboard typing, element hovering, choosing between multiple descriptive elements, predefined time duration, page refresh and/or page redirection. These triggers are typically used to advance a sequence of descriptive elements in a dynamically adaptable tutorial to a next sequential step [Cohen 0037]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruggen and Klappert to include the feature of having the available triggers as disclosed by Cohen.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to resolve the issues of: “a manual revision process is usually costly and time-consuming [Cohen 0028].”
Bruggen, Klappert, and Cohen are silent regarding “wherein the plurality of available triggers comprise:… selection outside the callout.”
Horton teaches “wherein the plurality of available triggers comprise:… selection outside the callout (i.e. if the user clicked a button, and clicking the button was the next step of the current task, then the system determines the next step of the task [Horton 0036] note: differing from Cohen, Horton’s button is an action in the UI and not within callout).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “application assistance system makes it much easier for a user to learn to use a web site or other application that employs the system, thereby making the user more productive using the application in less time [Horton 0005].”


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggen, in view of Klappert, in view of Horton.
Claim 10:  Bruggen and Klappert teach all the limitations of claim 1, above.  
Bruggen and Klappert are silent regarding “comprising instructions to: visually provide, via the GUI, a sequential listing of the sequence of association indications concurrently with the plurality of interactive objects.”
Horton teaches “comprising instructions to: visually provide, via the GUI, a sequential listing of the sequence of association indications (i.e. one or more task steps 440 [Horton 0042, Fig. 4 element 440] note: in Fig. 4, pages 1-4 are the steps in sequence) concurrently with the plurality of interactive objects (i.e. highlighted region 460 [Horton 0042, Fig. 4 element 460] note: region 460 includes a plurality of interactive objects (e.g. icons, text)).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruggen and Klappert to include the feature of having the ability to list a series of steps along with the plurality of object as disclosed by Horton.  


Claim 11:  Bruggen, Klappert, and Horton teach all the limitations of claim 10, above.  Horton teaches “comprising instructions to:   visually provide, via the GUI, corresponding indicators in a page visualization that correspond to the sequential listing of the sequence of association indications (Horton Fig. 4 shows element 440 “page 1” is the first step), wherein the corresponding indicators are each positioned on or next to a corresponding one of the interactive objects in the page visualization (Horton Fig. 4 shows “Page 1”also above element 460).”  
One would have been motivated to combine Bruggen, Klappert, and Horton, before the effective filing date of the invention because it provides the benefit where “application assistance system makes it much easier for a user to learn to use a web site or other application that employs the system, thereby making the user more productive using the application in less time [Horton 0005].”

Claim 12:  Bruggen, Klappert, and Horton teach all the limitations of claim 11, above.  Horton teaches “comprising instructions to: visually alter, via the GUI, one of the corresponding indicators in the page visualization when hovering over a corresponding one of association indications in the sequential listing of the sequence of association indications (i.e. if the user selects a step in the task (or hovered over) the system updates the page with a spotlight or other focusing effect that highlights the particular area of the page in which the action can be performed [Horton 0014]).”  
One would have been motivated to combine Bruggen, Klappert, and Horton, before the effective filing date of the invention because it provides the benefit where “application assistance system makes it much easier for a user to learn to use a web site or other application that employs the system, thereby making the user more productive using the application in less time [Horton 0005].”


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggen, in view of Klappert, in view of Horton, in view of Cohen.
Claim 13:  Bruggen, Klappert, and Horton teach all the limitations of claim 11, above.  Bruggen, Klappert, and Horton are silent regarding “comprising instructions to: detect a selection of one of the corresponding indicators in the page visualization or one of the association indications in the sequential listing of the sequence of association indications; upon detection of the selection, present a characteristic editing box for a corresponding one of the callouts that corresponds to the selection to edit characteristics of the corresponding one of the callouts.”
Cohen teaches “comprising instructions to: detect a selection of one of the corresponding indicators in the page visualization or one of the association indications in the sequential listing of the sequence of association indications; upon detection of the selection, present a characteristic editing box for a corresponding one of the callouts that corresponds to the selection to edit characteristics of the corresponding one of the callouts (i.e. tutorial may be further edited and modified after its initial setup. The descriptive elements are captures as illustrated in FIGS. 7G and 7H [Cohen 0053, Fig. 7G-H]).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to resolve the issues of: “a manual revision process is usually costly and time-consuming [Cohen 0028].”



Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggen, in view of Klappert, in view of D’Souza et al., Patent Application Publication number US 20170032481 A1 (hereinafter “D’Souza”).
Claim 25:  Bruggen and Klappert teach all the limitations of claim 22, above.  Bruggen and Klappert are silent regarding “wherein a first type of the particular interactions comprises an interactive searching of content and a second type of the particular interactions comprises browsing content without the interactive searching of content, wherein the first type of the particular interactions comprises a greater relative significance and, thus, weight than the second type of the particular interactions.”
D’Souza teaches “wherein a first type of the particular interactions comprises an interactive searching of content (i.e. Upon viewing various of the images… the user may "like" an image [D’Souza 0045] note: a user is scrolling through content and “liking” the images that satisfy the user.  This is a type of search, and “liking” is an interaction) and a second type of the particular interactions comprises browsing content without the interactive searching of content (i.e. may pass or reject an image [D’Souza 0045]), wherein the first type of the particular (i.e. Upon viewing various of the images… the user may "like" an image… by swiping right on the image… and may pass or reject an image… by swiping left on the image… (or vise versa). For feedback purposes, images… that are "liked" by the user may be assigned a higher weight than images… that are not "liked" by the user [D’Souza 0045]… if the analytics engine component 150 determines that the user preference information or the insights or recommendations that is has generated are… revised, new, or improved user preference information or image data 111 may be requested from the user and new insights and recommendations may be generated therefrom [D’Souza 0043]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruggen and Klappert to include the feature of having the ability to interactively search or browse as disclosed by D’Souza.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to reduce the number of property listings and related product and service offerings that the user need review [D’Souza 0004].”

Claim 26:  Bruggen and Klappert teach all the limitations of claim 22, above.  Bruggen and Klappert are silent regarding “wherein a first type of the particular interactions comprises requesting communication or providing feedback associated with consuming content and a second type of the particular interactions comprises consuming the content without the requesting communication or the providing feedback, wherein the first type of the particular interactions comprises a greater relative significance and, thus, weight than the second type of the particular interactions.”
(i.e. Upon viewing various of the images… the user may "like" an image [D’Souza 0045] note: “liking” the images is providing feedback of the consumed image) and a second type of the particular interactions comprises consuming the content without the requesting communication or the providing feedback (i.e. may pass or reject an image [D’Souza 0045]), wherein the first type of the particular interactions comprises a greater relative significance and, thus, weight than the second type of the particular interactions (i.e. Upon viewing various of the images… the user may "like" an image… by swiping right on the image… and may pass or reject an image… by swiping left on the image… (or vise versa). For feedback purposes, images… that are "liked" by the user may be assigned a higher weight than images… that are not "liked" by the user [D’Souza 0045]… if the analytics engine component 150 determines that the user preference information or the insights or recommendations that is has generated are… revised, new, or improved user preference information or image data 111 may be requested from the user and new insights and recommendations may be generated therefrom [D’Souza 0043]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruggen and Klappert to include the feature of having the ability to provide feedback as disclosed by D’Souza.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to reduce the number of property listings and related product and service offerings that the user need review [D’Souza 0004].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to guided tours, subject matter weighting, and their UI's.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171